Citation Nr: 0909348	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  02-09 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
hypertensive heart disease ( including hypertension and/or 
coronary artery disease) to include as secondary to the 
service-connected type II diabetes mellitus.  

4.  Entitlement to service connection for hypertensive heart 
disease to include as secondary to the service-connected type 
II diabetes mellitus.  

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for residuals of a 
right hand fracture.

7.  Entitlement to service connection for bilateral leg 
cramps.

8.  Entitlement to a rating in excess of 50 percent for the 
service-connected major depressive disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to June 1963 
and from October 1965 to January 1971.  The Veteran died in 
September 2008.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, issued in 
July 2000, June 2002, January 2003 and June 2005.

With the Veteran's September 2008 passing unbeknownst to the 
Board at that time, the Board issued a decision in November 
2008, subsequent to the Veteran's death.  


FINDINGS OF FACT

1.  A Board decision was issued on November 19, 2008 which 
reopened (and granted) service connection for PTSD; reopened 
(and denied) service connection for hypertensive heart 
disease; and denied the veteran's claim of service connection 
for hepatitis C, residuals of a right hand fracture, and 
bilateral leg cramps.  The issue of entitlement to a rating 
in excess of 50 percent for the service-connected major 
depressive disorder was remanded to the RO, via the Appeals 
Management Center (AMC) for additional development.

2.  The Veteran died in September 2008, before the Board 
issued a decision in this matter in November 2008.


CONCLUSIONS OF LAW

1.  Due to the Veteran's death in September 2008, the Board's 
November 2008 decision is a nullity and is vacated.  38 
C.F.R. §§ 20.904, 20.1302 (2008).

2.  Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of his claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Board decision was issued on November 19, 2008 which 
reopened (and granted) service connection for PTSD; reopened 
(and denied) service connection for hypertensive heart 
disease; and denied the veteran's claim of service connection 
for hepatitis C, residuals of a right hand fracture, and 
bilateral leg cramps.  The issue of entitlement to a rating 
in excess of 50 percent for the service-connected major 
depressive disorder was remanded to the RO, via the Appeals 
Management Center (AMC) for additional development.

A week after the November 2008 decision/remand was issued, 
the Veteran's widow informed the RO that the Veteran died in 
September 2008.

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.904.

In essence, the Veteran was already dead when the Board 
issued its November 2008 decision.  Because the Veteran's 
death occurred prior to the Board's November 2008 decision, 
the November 2008 decision is moot and must be vacated.  

As a matter of law, claims do not survive an appellant's 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

The appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106.

ORDER

The November 2008 Board decision is vacated.

The appeal to reopen claims of service connection for PTSD 
and hypertensive heart disease; as well as the appeal for 
service connection for hepatitis C, residuals of a right hand 
fracture, and bilateral leg cramps; and entitlement to a 
rating in excess of 50 percent for the service-connected 
depressive disorder, are dismissed.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


